Holt, J.,
dissenting.
It appears from the plaintiff’s testimony, that he was riding down the center of an unobstructed street in open day, at a rate of twenty-five miles an hour. The defendant’s bus then stood by curb. This bus was twenty-three feet long, ten feet high, and seated twenty-six people. As indicative of the character of plaintiff’s outlook, he tells that he never saw it until he was sixteen and one-half feet away, although it was as obvious as an elephant. Plainly he did not see it, because he was not looking.
He does tell us that it was standing still when he first saw it, “parked at the curb.” At that instant, “it shot out from the curb,” and was struck by him. These statements are the plaintiff’s statements.
All of us are familiar with the operation of buses, they are heavy vehicles, and start from a rest in low gear. Of necessity, they start slowly. It would be practically impossible for one of them to shoot out from the curb, and from a rest, in front of an on-coming motor vehicle traveling at the rate of twenty-five miles an hour and down the middle of the street, when that motor vehicle was but sixteen and one-half feet away. We know this out of court, and there is no reason why it should not be remembered in court.
I am, therefore, constrained to dissent.
Eggleston, J., concurs in this dissent.